DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 Specification
The disclosure is objected to because of the following informalities: on page 2 at line 27 it is suggested to amend “US4.274.875” to US4,274,875”.  Appropriate correction is required.
Additionally, it is noted the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Unami et al. (JP 2004-1456063) (Unami) taken in view of Ogawa et al. (US 6,677,041) (Ogawa) and Introduction to Basic Manufacturing Processes and Workshop Technology (Singh).
The examiner has provided a machine translation of JP 2004-1456063 as well as the non-patent literature document, Singh. The citation of prior art in the rejection refers to the provided machine translation and non-patent literature document. 
In reference to claims 1-8 and 19, Unami teaches an iron-based powder mixture for powder metallurgy ([0001]) (corresponding to an iron-based powder composition). A powder for improving machinability is mixed in the iron-based powder mixture ([0011]). The machinability improving powder is added in an amount of about 0.1 to 5.0 mass% of the whole mixture ([0023]) (corresponding to a minor amount of a machinability enhancing additive).
	Unami does not explicitly teach the machinability improving powder comprising at least one synthetic titanate compound in powder form, as presently claimed. 
	Ogawa teaches platy potassium octatitante (K2O.8TiO2), platy potassium hexatitate (K2O.6TiO2) and platy potassium tetratitanate (K2O.4TiO2) as a friction control agent in a frictional material (col. 1, lines 38-41; col. 1, line 66 – col. 2, line 1) (corresponding to synthetic titanate compound; the synthetic titanate compound being according to the following formula MnO*nTiO2, wherein x can be 1 or 2, n is a number from at least 1 and below 20 and M is an alkali metal; the synthetic titanate compound is chosen from potassium titanate).
	Ogawa further teaches a mean major diameter of preferably 3-30 µm and a mean aspect ratio of 3-500 (col. 2, lines 27-29) (corresponding to the particle size of the synthetic titanate compound expressed as X50 is below 15 µm; the aspect ratio of the synthetic titanate compound particle is at most 5; the synthetic titanate compound has an X50 particle size below 10 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ogawa expressly teaches due to its platy shape, the platy potassium titanate is expected to provide other remarkable effects, including improvement of surface smoothness, realization of sliding properties, build-up of strength against a force exerted in a torsional direction and enhancement of Izod impact strength (col. 6, lines 19-23).
In light of the motivation of Ogawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the platy postassium titanate as the machinability improving powder of Unami, in order to provide improvement of surface smoothness, realization of sliding properties, build-up of strength against a force exerted in a torsional direction and enhancement of Izod impact strength (corresponding to said machinability enhancing additive comprising at least one synthetic titanate compound in powder form).
Unami in view of Ogawa teaches the machinability improving powder is added in an amount of about 0.1 to 5.0 mass% of the whole mixture ([0023]) (corresponding to the content of the synthetic titanate compound is above 0.15% and less than 0.5% by weight of the iron-based powder composition).
While Unami in view of Ogawa does not explicitly teach the platy potassium titanate has an X95 particle size below 20 µm and at least 95% by weight of platy potassium titanate particles have a particle size more than 0.5 µm, as presently claimed, Unami in view of Ogawa discloses the platy potassium titanate includes a particle size. It has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
Singh teaches in powder metallurgy particle size influences density/porosity of the compact, mold strength, permeability, flow and mixing characteristics, dimensional stability, etc. (Powder particle size and size distribution, p. 460). Therefore, it would have been obvious to one of ordinary skill in the art to vary the particle size X95 of platy potassium titanate of Unami in view of Ogawa, including over the presently claimed, in order to provide a particle size distribution resulting in the desired density/porosity of the compact, mold strength, permeability, flow and mixing characteristics, and dimensional stability and improve the machinability without making the iron-based powder of Unami in view of Ogawa inferior to the machinability improving powder, and thereby arriving at the presently claimed invention.

Claims 1, 3, 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (CN 1038984010) (Song) in view of Investigation the Effect of Particle Size Distribution on Processing Parameters Optimization in Selective Laser Melting Process (Liu).

In reference to claims 1, 3, 6-7 and 19,  Song teaches a metal modified gasoline engine connecting rod, which is prepared from the following parts by weight of raw materials including 100 parts or iron powder and 0.1 to 0.2 parts of barium titanate powder ([0013]) (corresponding to comprising a minor amount of a machinability enhancing additive, said machinability enhancing additive comprising at least one synthetic titanate compound powder form, the synthetic titanate compound being according to the following formula; MxO*nTiO2, wherein x can be 1 or 2, n is a number from at least 1 and below 20 and M is an alkaline earth metal; wherein the content of the synthetic titanate compound is above 0.15% and less than 0.5% by weight of the iron-based powder composition; the synthetic titanate compound is chosen from barium titanate).
Given that the raw powder material of Song includes barium titanate, which is substantially identical to the present claimed machinability enhancing additive in composition, it is clear that the barium titanate powder would inherently be a machinability enhancing additive.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Song does not explicitly teach the barium titanate powder has an X95 particle size below 20 µm and at least 95% by weight of synthetic titanate particles have a particle side more than 
Liu teaches selective laser melting is an efficient process for producing metal parts and powder particle size distribution plays an important role in sintering kinetics and powder bed formation (Abstract; p. 228). Liu further teaches powders with different particle size distribution behave differently in selective laser melting process, and introduce differences in powder bed distribution and build part’s quality, where powder with wider range of particle size provides higher powder bed density, generates higher density parts under low laser energy intensity, and generates smoother side surface finishing parts, while powder with narrower range of particle size provides better flowability, generates parts with higher ultimate tensile strength and larger hardness (p. 237).
In light of the motivation of Liu and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the particle size (i.e., X95 and X50), including over the presently claimed range, in order to provide a particle size that provides higher powder bed density, generates higher density parts under low laser energy intensity, and generates smoother side surface finishing parts or provides better flowability, generates parts with higher ultimate tensile strength and larger hardness.
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MARY I OMORI/Examiner, Art Unit 1784